521 F.3d 921 (2008)
CHICAGO AVENUE PARTNERS, LTD., Appellant,
v.
BROAN-NUTONE, LLC, Appellee.
No. 07-1784.
United States Court of Appeals, Eighth Circuit.
Submitted: December 14, 2007.
Filed: April 7, 2008.
*922 Andrea Danielle Kiehl, argued, Timothy R. Schupp, on the brief, Minneapolis, MN, for Appellant.
William A. LeMire, argued, Timothy R. Carrigan, on the brief, Minneapolis, MN, for Appellee.
Before RILEY, COLLOTON, and BENTON, Circuit Judges.
RILEY, Circuit Judge.
The facts of this case are virtually identical to those outlined in Integrity Floorcovering, Inc. v. Broan-Nutone, LLC, 521 F.3d 914, No. 07-1824, 2008 WL 918745 (8th Cir.2008).[1] We incorporate by reference our opinion in No. 07-1824 and, for the reasons outlined there, affirm the judgment of the district court.
NOTES
[1]  Unlike Integrity Floorcovering, Inc., Chicago Avenue Partners, Ltd. contended the bathroom fan at issue was not hard-wired into the building structure, but utilized a plug. This difference does not alter the conclusions reached here. Whether considered fully hard-wired or not, the fan required installation significantly beyond plugging the unit into an outlet. The fan required ventilation directly to the outside air, not into walls or ceiling space. The fan was to be fastened by nails into a stud or joist, with a duct run to a hole in the roof or wall. Assembly required the services of someone ". . . familiar with methods of installing electrical wiring . . . [or] a qualified electrician." The fan had to be connected to the building's power supply by bringing the power cable to the fan, and also utilizing a ground wire and grounding clip.